                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,                         *
                                                   *
                v.                                 *
                                                   *
 NICHOLAS A. BOULAS,                               *
                                                   *      Criminal Action No. 17-cr-10351-ADB
                Defendant.                         *
                                                   *
                                                   *
                                                   *
                                                   *

      MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS

BURROUGHS, D.J.

       On November 8, 2017, a grand jury returned a twenty-two-count indictment against

Defendant Nicholas A. Boulas (“Boulas”), charging him with: one count of corruptly

endeavoring to obstruct the Internal Revenue Service (“IRS”) in violation of 26 U.S.C. § 7212(a)

(Count One); four counts of aiding and assisting in the preparation and presentation of false

corporate tax returns in violation of 26 U.S.C. § 7206(2) (Counts Two through Five); four counts

of aiding and assisting in the preparation and presentation of false individual tax returns in

violation of 26 U.S.C. § 7206(2) (Counts Six through Nine); eight counts of aiding and assisting

in the preparation and presentation of false employment tax returns in violation of 26 U.S.C.

§ 7206(2) (Counts Ten through Seventeen); four counts of tax evasion in violation of 26 U.S.C.

§ 7201 (Counts Eighteen through Twenty-One); and one count of structuring to evade currency

transaction reports in violation of 31 U.S.C. §§ 5324(a)(3) and 5324(d) and 31 C.F.R.

§§ 1010.100, 1010.311, and 1010.313 (Count Twenty-Two). [ECF No. 1 (the “Indictment”)].

Currently pending before the Court is Boulas’ motion to dismiss Counts One through Seventeen
and Count Twenty-Two of the Indictment. [ECF No. 56]. For the reasons stated below, the

motion is DENIED.

I.     BACKGROUND

       The Indictment alleges the following facts. Boulas owned and operated Nick’s Painting

Services, Inc. (“NPS”), which employed crews of painters to provide painting services to

residential and commercial clients in the Boston, Massachusetts area. [ECF No. 1 ¶ 2.]. He also

owned approximately seven residential rental properties in the Boston, Massachusetts area from

which he collected rent from the tenants. [Id. ¶ 3]. In essence, the Indictment charges that

Boulas engaged in a scheme to defraud the IRS and the United States Treasury by failing to

report business and personal income derived from NPS and the rental properties, paying NPS

employees in cash to avoid payroll taxes, and attempting to obstruct and impede an IRS criminal

investigation into his conduct. [Id. ¶¶ 8–26].

       In support of this scheme, Boulas allegedly instructed a substantial portion of NPS

customers to pay for services using checks payable to Boulas, individually. [Id. ¶ 11]. He then

deposited and negotiated those checks using a series of personal bank accounts that he

maintained at several banks, and he did not disclose the receipts on NPS’s tax returns. [Id.]. In

an effort to conceal these business receipts from the IRS, when Boulas received customer checks

made payable in amounts exceeding $10,000, he frequently deposited a portion of each check

and requested payment of the remaining balance in amounts less than $10,000 in order to avoid

triggering the filing of currency transaction reports (“CTR”). [Id. ¶ 13].

         On or about January 13, 2015, IRS Criminal Investigation Division Special Agents

interviewed Boulas at his home and asked him about certain cash and financial transactions

involving his personal bank accounts. [Id. ¶ 20]. During the interview, he falsely told the




                                                 2
Special Agents that he had reported all of NPS’s income to the IRS. [Id. ¶ 21]. Following the

interview, Boulas continued to conceal income generated by NPS, and filed false corporate and

personal tax returns for the tax year 2014 that under-reported business receipts and personal

income. [Id. ¶¶ 22–24]. The IRS served NPS with a summons for production of corporate

records on June 3, 2015. [Id. ¶ 25]. In response, Boulas caused NPS to produce records that

substantially understated gross receipts for the years requested. [Id. ¶ 26].

       On November 8, 2017, a grand jury returned the Indictment. [ECF No. 1]. On August

17, 2018, Boulas moved to dismiss eighteen of the twenty-two charges against him under Federal

Rule of Criminal Procedure 12(b). [ECF No. 56]. The Government filed its opposition to the

motion on September 7, 2018, and Boulas filed a reply memorandum on September 17, 2018.

[ECF Nos. 62, 67].

II.    STANDARD OF REVIEW

       Federal Rule of Criminal Procedure 12(b)(3) allows a defendant to make a pretrial

motion challenging a defective indictment that fails to state an offense. “An indictment is legally

sufficient if it first, contains the elements of the offense charged and fairly informs a defendant

of the charge against which he must defend, and, second, enables him to plead an acquittal or

conviction in bar of future prosecutions for the same offense.” United States v. Laureano-Perez,

797 F.3d 45, 60 (1st Cir. 2015) (citations and quotation marks omitted); see also Fed. R. Crim. P.

7(c). Although an indictment must contain a “plain, concise and definite written statement of the

essential facts constituting the offense charged,” and “should be specific enough to notify the

defendant of the nature of the accusation against him and to apprise the court of the facts

alleged,” United States v. Berk, 652 F.3d 132, 137–38 (1st Cir. 2011) (citations and quotation

marks omitted), the government “need not put forth specific evidence to survive a motion to




                                                  3
dismiss.” United States v. Ngige, 780 F.3d 497, 502 (1st Cir. 2015) (citing United States v.

Stewart, 744 F.3d 17, 21 (1st Cir. 2014)). “When a defendant seeks dismissal of an indictment,

courts take the facts alleged in the indictment as true, mindful that ‘the question is not whether

the government has presented enough evidence to support the charge, but solely whether the

allegations in the indictment are sufficient to apprise the defendant of the charged offense.’”

Ngige, 780 F.3d at 502 (quoting United States v. Savarese, 686 F.3d 1, 7 (1st Cir. 2012)).

III.   DISCUSSION

       A.      Count One: Corruptly Endeavoring to Obstruct the IRS

       Count One of the indictment charges Boulas with “corruptly endeavor[ing] to obstruct

and impede the due administration of the internal revenue laws” in violation of the “Omnibus

Clause” of 26 U.S.C. § 7212(a) by the following means:

       a.      Cashing and depositing checks constituting NPS business receipts using
               multiple personal bank accounts maintained at multiple banks;

       b.      Causing the preparation and filing of false and fraudulent Forms 1120S for
               NPS that, among other false items, significantly under-reported the gross
               receipts for the business;

       c.      Causing the preparation and filing of false and fraudulent Forms 1040 for
               himself and his wife that, among other false items, substantially under-
               reported total income for each tax year;

       d.      Paying NPS employees in cash;

       e. ·    Causing to be filed false and fraudulent Forms 941 that understated the
               number of NPS employees, the wages paid to employees, and the payroll
               taxes that were due;

       f.      After being questioned by an IRS agent, attempting to obstruct and impede
               the IRS’s investigation by, among other means:

               i. Causing the filing of false and fraudulent 2014 corporate and individual
               tax returns that substantially understated business receipts and individual
               income;




                                                 4
               ii. Causing the filing of false and fraudulent Forms 941 that understated
               (a) the number of NPS employees, (b) the wages paid to employees, and (c)
               the payroll taxes due;

               iii.   Altering checks from customers to conceal income;

               iv. Providing and causing to be provided false and fraudulent statements
               to agents; and

               v.     Attempting to obstruct and impede an IRS summons.

[ECF No. 1 ¶28].

       In pertinent part, the Omnibus Clause of Section 7212(a) prohibits “corruptly . . .

obstruct[ing] or imped[ing], or endeavor[ing] to obstruct or impede, the due administration of

[the Internal Revenue Code].” 26 U.S.C. § 7212(a). The First Circuit has held that to secure a

conviction under the Omnibus Clause, the Government must “prove that the defendant[] ‘1)

corruptly, 2) endeavored, 3) to obstruct or impede the due administration of the Internal Revenue

laws.’” United States v. Floyd, 740 F.3d 22, 31 (1st Cir. 2014) (quoting United States v. Marek,

548 F.3d 147, 150 (1st Cir. 2008)). In addition, in Marinello v. United States, the Supreme Court

recently held that the Government must show that: (1) “there is a ‘nexus’ between the

defendant’s conduct and a particular administrative proceeding, such as an investigation, an

audit, or other targeted administrative action”; and (2) “the proceeding was pending at the time

the defendant engaged in the obstructive conduct or, at the least, was then reasonably foreseeable

by the defendant.” 138 S. Ct. 1101, 1109–10 (2018).

       Boulas argues that Count One should be dismissed because it fails to allege the existence

of any proceeding or investigation, that Boulas knew of any proceeding or investigation, or that

there was a nexus between his activities and a particular proceeding or investigation. [ECF

No. 57 at 4–6]. He contends that the allegations in the indictment concern acts done in

furtherance of ordinary tax preparation and filing—conduct that, in Marinello, the Supreme



                                                5
Court held cannot support an obstruction charge under the Omnibus Clause. [Id. at 5]. In

response, the Government concedes that the allegations contained in Indictment paragraphs 28(a)

through (e), which contain general tax fraud allegations, including that Boulas filed false

corporate, individual, and employment tax returns, cashed checks to hide NPS income, paid NPS

employees in cash, and diverted NPS income to multiple personal accounts, cannot sustain a

conviction after Marinello. [ECF No. 62 at 11]. The Government argues, however, that the

obstructive acts set forth in paragraphs 20 through 26 and 28(f) of the Indictment, which concern

obstructive acts that Boulas allegedly committed during an IRS investigation in order to impede

it, are sufficient to state an offense under the Omnibus Clause. [Id. at 10–15].

       The Court finds that the allegations contained in paragraphs 20 through 26 and 28(f) of

the Indictment, if proven at trial, would be sufficient to satisfy Marinello’s requirement that the

Government establish the existence of a pending, targeted proceeding and a nexus between that

proceeding and the Defendant’s obstructive conduct. Specifically, the allegations that Boulas

corruptly endeavored to obstruct the administration of the internal revenue code by making false

and fraudulent statements to Special Agents during an interview and then, after the interview,

attempting to obstruct and impede the IRS’s ongoing investigation by causing the filing of

fraudulent corporate and individual tax returns, causing the filing of fraudulent Forms 941,

altering customer checks to conceal income, and attempting to obstruct and impede an IRS

summons arguably show a “relationship in time, causation, or logic” between Boulas’ conduct

and the IRS investigation as required by Marinello. Marinello, 138 S. Ct. at 1109; [ECF No. 1 at

¶¶ 20–26, 28(f)].

       Citing United States v. Aguilar, 515 U.S. 593 (1995), Boulas asserts that an interview

with IRS Special Agents and a summons for documents are insufficient to demonstrate the




                                                  6
existence of an investigation or Boulas’ knowledge of it. [ECF No. 57 at 6]. Aguilar is

distinguishable, however. That case concerned the evidence sufficient to sustain a conviction

under the catchall provision of 18 U.S.C. § 1503, which prohibits endeavoring to influence,

obstruct, or impede the due administration of justice in connection with a judicial proceeding.

Aguilar, 515 U.S. at 598. The respondent was charged with violating the catchall provision by

corruptly endeavoring to influence, obstruct, and impede a grand jury investigation by lying to

investigating FBI agents. Id. at 597. The Ninth Circuit reversed the respondent’s conviction on

the Section 1503 charge, and the Supreme Court affirmed, id. at 606, holding that the

Government must show a nexus between the defendant’s obstructive conduct and a particular

judicial proceeding to sustain a conviction under the Section 1503 catchall provision. Id. at 600.

The Supreme Court found that the Government failed to establish that nexus because it did not

show that the FBI agents acted as an arm of the grand jury or that the grand jury summoned the

testimony of the agents. See id. at 600–01 (noting that “uttering false statements to an

investigating agent . . . who might or might not testify before a grand jury is not sufficient to

make out a violation of the catchall provision of § 1503” because “it cannot be said to have the

‘natural and probable effect’ of interfering with the due administration of justice”). Aguilar is

inapposite because the IRS’s investigation of Boulas was not an unforeseeable ancillary

proceeding—he was made aware of the agents’ investigation when the agents interviewed him at

his house and when the IRS served NPS with a summons for corporate records. [ECF No. 1

¶¶ 22, 25]. Accordingly, Boulas’ motion to dismiss Count One is denied. 1




1
 As the Indictment sufficiently alleges a nexus between Boulas’ obstructive conduct and the
pending IRS investigation, the Court need not address at this time whether Marinello altered the
pleading requirements for an Omnibus Clause charge or only addressed the Government’s
burden of proof at trial.


                                                  7
       The Court agrees with Boulas (and the Government) that the allegations contained in

Indictment paragraphs 28(a) through (e) cannot sustain an Omnibus Clause conviction in light of

Marinello because there is no relationship between those obstructive acts and a targeted

administrative action that was pending or reasonably foreseeable at the time that Boulas

allegedly committed them. Boulas argues that the Court should dismiss Count One unless the

Government strikes those allegations. [ECF No. 57 at 6]. The Government responds that the

allegations contained in paragraphs 28(a) through (e) are admissible in this case to prove other

charges in the Indictment, and contends that the appropriate remedy is to redact them for the jury

and provide instructions consistent with Marinello. [ECF No. 62 at 13]. “Under Federal Rule of

Criminal Procedure 7(d), the defendant may move to strike surplusage from the indictment. . . .

to protect the defendant ‘against immaterial or irrelevant allegations in an indictment, . . . which

may . . . be prejudicial.’” United States v. Lewis, 40 F.3d 1325, 1346 (1st Cir. 1994) (quoting

Fed. R. Crim. P. 7(d), advisory committee note); United States v. Fahey, 769 F.2d 829, 841–42

(1st Cir.1985)). “This decision rests in the sound discretion of the district court.” Lewis, 40 F.3d

at 1346 (citation omitted). Given that the allegations in paragraphs 28(a) through (e) are

irrelevant to Count One and are averred elsewhere in the Indictment, the Court orders that they

be redacted from the Indictment and that the jury not see or be told about this surplusage.

       B.      Counts Two Through Seventeen: Aiding and Assisting in the Preparation
               and Presentation of False Tax Returns

       Counts Two through Seventeen of the Indictment charge Boulas with aiding, assisting,

procuring, counseling, and advising in the preparation and presentation of false personal tax

returns, corporate tax returns, and employment tax returns in violation of 26 U.S.C. § 7206(2).

[ECF No. 1 at ¶¶ 14–15, 19, 29–34]. According to the Indictment, Boulas caused the preparation

and filing of: false and fraudulent personal tax returns that understated Boulas’ flow-through



                                                  8
income from NPS and concealed rental income; false and fraudulent Forms 1120S on behalf of

NPS that substantially understated its business receipts; and false and fraudulent employment tax

returns on Form 941 that understated the number of NPS employees, wages paid, and payroll

taxes. [ECF No. 1 at ¶¶ 14–15, 19].

       Section 7206(2) provides that:

       Any person who . . . [w]illfully aids or assists in, or procures, counsels, or advises
       the preparation or presentation under, or in connection with any matter arising
       under, the internal revenue laws, of a return, affidavit, claim, or other document,
       which is fraudulent or is false as to any material matter, whether or not such falsity
       or fraud is with the knowledge or consent of the person authorized or required to
       present such return, affidavit, claim, or document . . . shall be guilty of a felony.

26 U.S.C. § 7206(2) (2012). “An offense under 26 U.S.C. § 7206(2) has three essential

elements: (1) the defendant aided, assisted, procured, counseled, advised or caused the

preparation and presentation of a return; (2) the return was fraudulent or false as to a material

matter; and (3) the act of the defendant was willful.” United States v. Ali, 616 F.3d 745, 755

(8th Cir. 2010) (citation omitted).

       Boulas argues that Counts Six through Nine of the Indictment must be dismissed because

Section 7206(2) does not criminalize acts that aid and assist in the preparation of an individual’s

own false tax returns. [ECF No. 57 at 6–10; see also id. at 12 (asserting that “there are no

instances” in prior case law “where a [§ 7206(2)] defendant and the taxpayer were one and the

same”)]. Similarly, Boulas contends that he cannot be convicted of aiding and assisting in the

filing of false corporate tax returns or employment tax returns on behalf of NPS under Counts

Two through Five and Counts Ten through Seventeen of the Indictment because NPS, as an S

corporation, does not have an identity separate from Boulas. [Id. at 10–13]. Boulas further

asserts that Counts Ten through Seventeen must be dismissed because the Indictment does not

allege that employees of NPS filed false tax returns. [Id. at 13]. In support of his arguments,



                                                  9
Boulas relies on a string of cases demonstrating that Section 7206(2) is frequently used to

prosecute tax preparers and officers of C corporations but, notably, Boulas does not cite a single

case holding that the conduct charged in Counts Two through Seventeen is beyond the scope of

the statute. [See id. at 6–13].

        In response, the Government argues that the plain text of Section 7602 is not limited to

any class of defendant, but extends to “any person” who aids or assists in preparing and

presenting a false return, including where, as here, a taxpayer willfully causes his or her

authorized agent to file false returns. [ECF No 62 at 17]. Contrary to Boulas’ representation that

there is no case law support for charging a taxpayer under Section 7206(2) in connection with his

or her own false tax returns, the Government points to several decisions by the Fourth and Ninth

Circuits affirming Section 7206(2) convictions against the underlying taxpayer. [Id. at 18–20

(citing United States v. Dean, 64 F.3d 660, 1995 WL 493006, at *1–2 (4th Cir. Aug. 18, 1995)

(upholding prosecution of taxpayer under Section 7206(2) for assisting in the preparation of his

false return); United States v. Hirschfeld, 964 F.2d 318, 321 (4th Cir. 1992) (same); United

States v. Greger, 716 F.2d 1275, 1277–78 (9th Cir. 1983) (same))]. In addition, the Government

contends that although Boulas pays taxes on NPS’s corporate income, NPS is a legal entity

distinct from Boulas that is independently obligated to file tax forms and is a separate taxpayer

for employment tax purposes. [ECF No. 62 at 21]. In his reply memorandum, Boulas offers no

response to the Government’s arguments or cited case law. [See ECF No. 67].

        The Court agrees with the Fourth Circuit that the text of Section 7206(2) “is quite broad,”

Dean, 1995 WL 493006, at *2, and reaches an individual who assists in the preparation of his or

her own false return by encompassing anyone who “[w]illfully aids or assists in, or procures . . .

the preparation or presentation . . . of a [false] return . . . whether or not such falsity . . . is with




                                                    10
the knowledge or consent of the person authorized . . . to present such return.” 26 U.S.C. §

7206(2); see also Greger, 716 F.2d at 1277 (Section 7206(2) “was clearly intended to

encompass” a defendant who assisted in the preparation of his own false tax return). For the

same reason, the Court rejects Boulas’ argument that Counts Two through Five and Counts Ten

through Seventeen must fail because NPS, for tax purposes, is Boulas, himself, and not a

separate entity. Finally, Boulas is incorrect that Counts Ten through Seventeen must be

dismissed because the Indictment does not allege that employees of NPS filed false tax returns.

Those Counts sufficiently charge the three essential elements of a Section 7206(2) offense: (1)

that Boulas aided, assisted in, procured, counseled, and advised the preparation and presentation

of eight quarterly federal tax returns on Forms 941 for NPS; (2) those returns were false and

fraudulent as to material matters; and (3) the acts of Boulas were willful. [ECF No. 1 at 12–13];

see Ali, 616 F.3d at 755. Boulas’ attempt to introduce a fourth element—that employees of NPS

also filed false individual tax returns—runs afoul of the statutory language and must fail.

Accordingly, the Court denies Boulas’ motion to dismiss Counts Two through Seventeen of the

Indictment.

       C.      Count Twenty-Two: Structuring Monetary Transactions

       Count Twenty-Two of the Indictment charges Boulas with structuring financial

transactions to evade currency transaction reports in connection with twenty-one separate

transactions. [ECF No. 1 ¶¶ 37–38]. Essentially, Count Twenty-Two alleges that instead of

cashing the twenty-one identified checks for their full amount, and thereby triggering the banks’

reporting requirements, Boulas partially cashed each check in an amount less than $10,000 and

deposited the remainder of the checks. [See id. ¶¶ 11–13, 38].




                                                11
        “The Bank Secrecy Act requires domestic banks to report any transactions involving

more than $10,000 in cash (such reports are known as cash transaction reports, or ‘CTR[s]’).”

United States v. Morales-Rodriguez, 467 F.3d 1, 10 (1st Cir. 2006) (citing 31 U.S.C. § 5313).

Specifically, under 31 U.S.C. § 5313(a), “[w]hen a domestic financial institution is involved in a

transaction for the payment, receipt, or transfer of United States coins or currency . . . in an

amount, denomination, or amount and denomination, or under circumstances the Secretary

prescribes by regulation, the institution . . . shall file a report on the transaction at the time and in

the way the Secretary prescribes.” 31 U.S.C. § 5313(a) (2012). The corresponding regulation,

31 C.F.R. § 1010.311, then provides that “[e]ach financial institution . . . shall file a report of

each deposit, withdrawal, exchange of currency or other payment or transfer, by, through, or to

such financial institution which involves a transaction in currency of more than $10,000.” 31

C.F.R. § 1010.311 (2018).

        In turn, 31 U.S.C. § 5324(a)(3) criminalizes, inter alia, structuring financial transactions

to evade CTR requirements, providing that “[n]o person shall, for the purpose of evading the

reporting requirements of section 5313(a) . . . or any regulation prescribed under any such

section . . . structure or assist in structuring, or attempt to structure or assist in structuring, any

transaction with one or more domestic financial institutions.” 31 U.S.C. § 5324(a)(3) (2012).

Section 1010.314(c) of the Code of Federal Regulations similarly provides that “[n]o person

shall for the purpose of evading the transactions in currency reporting requirements of this

chapter with respect to such transaction . . . [s]tructure (as that term is defined in § 1010.100(xx))

or assist in structuring, or attempt to structure or assist in structuring, any transaction with one or

more domestic financial institutions.” 31 C.F.R. § 1010.314(c) (2018). 31 C.F.R.

§ 1010.100(xx) defines “structuring” as follows:




                                                    12
       For purposes of § 1010.314, a person structures a transaction if that person, acting
       alone, or in conjunction with, or on behalf of, other persons, conducts or attempts
       to conduct one or more transactions in currency, in any amount, at one or more
       financial institutions, on one or more days, in any manner, for the purpose of
       evading the reporting requirements under §§ 1010.311, 1010.313, 1020.315,
       1021.311 and 1021.313 of this chapter. “In any manner” includes, but is not limited
       to, the breaking down of a single sum of currency exceeding $10,000 into smaller
       sums, including sums at or below $10,000, or the conduct of a transaction, or series
       of currency transactions at or below $10,000. The transaction or transactions need
       not exceed the $10,000 reporting threshold at any single financial institution on any
       single day in order to constitute structuring within the meaning of this definition.

31 C.F.R. § 1010.100(xx)) (emphasis added) (2018). A “transaction in currency” is a

“transaction involving the physical transfer of currency from one person to another.” 31 C.F.R.

§ 1010.100(bbb)(2) (2018). “A transaction which is a transfer of funds by means of bank check,

bank draft, wire transfer, or other written order, and which does not include the physical transfer

of currency, is not a transaction in currency for this purpose.” Id.

       Boulas argues that Count Twenty-Two must be dismissed because the charged conduct

does not constitute “structuring” a “transaction in currency.” [ECF No. 57 at 14–19]. In

particular, Boulas contends that the acts of depositing and cashing the checks identified in the

Indictment are not “currency transactions” under 31 C.F.R. § 1010.100(bbb)(2). [Id. at 17–18].

Boulas is correct that 31 U.S.C. § 5324(a)(3) requires a “transaction in currency,” see 31 C.F.R.

§§ 1010.100(bbb)(2), 1010.311, but he misconstrues the transactions set forth in the Indictment.

The Indictment charges that Boulas presented customer checks in amounts greater than $10,000

to bank tellers, exchanged those checks for cash in amounts less than $10,000, and deposited the

balance into his account. [ECF No. 1 ¶¶ 12–13]. The Court finds that such transactions involve

“the physical transfer of currency from one person to another” and, accordingly, are

“transactions in currency” under 31 C.F.R. § 1010.100(bbb)(2). 2 See Morales-Rodriguez, 467


2
 The bank qualifies as a “person” for purposes of 31 C.F.R. § 1010.100(bbb)(2) and 31 U.S.C.
§ 5324(a)(3). See 31 C.F.R. § 1010.100(mm) (2018) (defining “person” as “[a]n individual, a


                                                 13
F.3d at 11–12, 16 (affirming conviction for structuring monetary transactions and rejecting

defendant’s argument that the transactions at issue were not covered under Section 5324(a)(3)

because they involved checks and not cash, noting that defendant’s “argument fails because

many of the transactions in question involved cashing checks, such that [defendant]—or

someone sent on his behalf—would routinely exit the bank with thousands of dollars in cash”).

Boulas’ motion to dismiss is denied on this basis.

       Boulas also argues the Count Twenty-Two should be dismissed because receiving

currency in an amount less than $10,000 by cashing customer checks, as charged in the

Indictment, is not “structuring” under 31 C.F.R. § 1010.100(xx). [ECF No. 57 at 15, 18–19]. He

contends that structuring can only occur by breaking up a “single sum of currency exceeding

$10,000 into smaller sums,” whereas the currency that Boulas received in the identified

transactions was for amounts less than $10,000. [Id. at 15, 19]. In support of this proposition,

Boulas relies on Ratzlaf v. United States, in which the Supreme Court observed that “[i]t is

illegal to ‘structure’ transactions—i.e., to break up a single transaction above the reporting

threshold into two or more separate transactions—for the purpose of evading a financial

institution’s reporting requirement.” 510 U.S. 136, 136 (1994) (citation omitted).

       The Government responds that breaking up a sum of currency exceeding $10,000 is not

the only way to violate Section 5324(a)(3). [ECF No. 64 at 24–27]. It notes that 31 C.F.R.

§ 1010.100(xx) provides that structuring “includes, but is not limited to, the breaking down of a

single sum of currency exceeding $10,000 into smaller sums.” 31 C.F.R. § 1010.100(xx)

(emphasis added). The Government also points to United States v. Sperrazza, 804 F.3d 1113



corporation, a partnership, a trust or estate, a joint stock company, an association, a syndicate,
joint venture, or other unincorporated organization or group, an Indian Tribe . . . and all entities
cognizable as legal personalities”).


                                                 14
(11th Cir. 2015), in which the Eleventh Circuit rejected the same argument that Boulas makes

here. The Eleventh Circuit reviewed the Ratzlaf decision and concluded:

       We do not read this introductory sentence as holding there is only one way to
       structure a transaction. Although breaking up a sum larger than $10,000 was the
       form of structuring at issue in Ratzlaf, nothing in the Court’s opinion indicates it
       intended to provide an exclusive definition of the term.

Sperrazza, 804 F.3d at 1123.

       The Court agrees with the Government that the definition of structuring offered in Ratzlaf

is not exclusive, and that Boulas “confuses a sufficient condition for a necessary condition.”

United States v. Sweeney, 611 F.3d 459, 471 (8th Cir. 2010). Here, Boulas concedes that, had

he received in cash the full amount of the checks identified in Count Twenty-Two, the bank

would have been obligated to file a CTR for these transactions. [ECF No. 57 at 18–19; ECF No.

67 at 3; see also ECF No. 67 at 2 (acknowledging that “receipt of cash is a currency

transaction”)]. He maintains, however, that the identified transactions are not “transactions in

currency” because he did not possess an amount of “currency” in excess of $10,000 and, as such,

the regulatory definition of “structuring” cannot apply. The Court disagrees. Nothing in Section

5324(a)(3) or the Treasury regulations limit structuring to scenarios where one or more

defendants divides up a single sum of currency exceeding $10,000 into smaller sums, and the

plain text of 31 C.F.R. § 1010.100(xx) unambiguously provides that structuring “includes, but is

not limited to” that practice. See Sweeney, 611 F.3d at 471 (“While breaking up a single cash

transaction that exceeds the $10,000 reporting threshold into two or more separate transactions is

one way of committing the offense of structuring a transaction, it is not the only way.”). The

Indictment charges that Boulas structured twenty-one transactions by depositing a portion of

customer checks and requesting the remaining balances in cash amounts below the $10,000

threshold with the intent to avoid triggering the CTR filings. [ECF No. 1 ¶¶ 13, 38]. The Court



                                                15
finds that the charged acts fall squarely within the definition of “structuring” set forth in 31

C.F.R. § 1010.100(xx), and the motion to dismiss is denied. 3

          In the alternative, Boulas argues that the Court must dismiss Count Twenty-Two because

31 U.S.C. § 5324(a)(3) is unconstitutionally vague. [ECF No. 57 at 19–22]. Boulas contends

that if the conduct charged constitutes structuring under Section 5324(a)(3), then the statute fails

to give adequate notice to people of common intelligence and permits arbitrary enforcement.

[Id.]. Boulas suggests that if the Government’s construction of Section 5324 is correct, then any

person who cashes a personal check for an amount in excess of $10,000, receives any amount of

cash under $10,000, and deposits the balance would be subject to criminal prosecution. [Id.

at 20].

          “The Due Process Clause ‘mandates that, before any person is held responsible for

violation of the criminal laws of this country, the conduct for which he is held accountable be

prohibited with sufficient specificity to forewarn of the proscription of said conduct.’” United

States v. Lachman, 387 F.3d 42, 56 (1st Cir. 2004) (quoting United States v. Anzalone, 766 F.2d

676, 678 (1st Cir. 1985)). “The ‘void for vagueness doctrine’ addresses at least two discrete due

process concerns: ‘first, . . . regulated parties should know what is required of them so they may

act accordingly; second, precision and guidance are necessary so that those enforcing the law do

not act in an arbitrary or discriminatory way.’” United States v. Zhen Zhou Wu, 711 F.3d 1, 13



3
  Boulas also argues that the logical extension of the Government’s position is that the
Government could charge anyone who deposits a check in an amount greater than $10,000 and
receives back any amount under $10,000 with criminal structuring. [ECF No. 57 at 19]. As
discussed supra at 12, this argument is without merit because “one violates § 5324(a)(3) only if
one structures a transaction for the purpose of evading the reporting requirement.” United States
v. Sperrazza, 804 F.3d 1113, 1124 (11th Cir. 2015) (rejecting defendant’s argument that the
indictment “criminalize[d] going to the bank too often” because the “key allegation in the
indictment is not that [defendant] engaged in a series of transactions under $10,000, but that he
did so ‘for the purpose of evading the reporting requirements’”).


                                                  16
(1st Cir. 2013) (quoting FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012)).

“Outside the First Amendment context,” a district court examines “‘whether a statute is vague as

applied to the particular facts at issue,’ for a defendant ‘who engages in some conduct that is

clearly proscribed cannot complain of the vagueness of the law as applied to the conduct of

others.’” Zhen Zhou Wu, 711 F.3d at 15 (quoting Holder v. Humanitarian Law Project, 561 U.S.

1, 18–19 (2010)). Accordingly, the Court need only determine whether Boulas had fair notice

that Section 5324(a)(3) and the relevant regulations proscribed the conduct charged in the

Indictment.

       Boulas’ constitutional challenge generally repeats his arguments for dismissal under Rule

12(b). He claims that if the charged transactions can be characterized as “currency transactions

under $10,000,” then the law fails to give adequate notice that such transactions are proscribed

by Section 5324(a)(3). [ECF No. 57 at 20]. This challenge fails because, as discussed supra

at 12–14, Section 5324(a)(3) and the applicable regulations, by their clear terms, prohibit the

conduct charged in the Indictment and, accordingly, adequately put Boulas on notice that such

transactions constitute criminal structuring. Furthermore, in this Circuit and elsewhere, case law

clearly establishes that transactions in currency involving personal checks are not excepted from

the Section 5324’s ambit. See Morales-Rodriguez, 467 F.3d at 11–12 (rejecting defendant’s

argument that the transactions in currency were not covered under Section 5324 because they

involved cashing checks); United States v. Kats, No. 12-cr-738-MWF, 2013 WL 12204557, at *6

(C.D. Cal. May 21, 2013) (holding that withdrawals by cashier’s checks constituted “transactions

in currency”); see also United States v. Noske, 117 F.3d 1053, 1059 (8th Cir. 1997) (holding

Section 5324(a) is not void for vagueness); United States v. Jackson, 983 F.2d 757, 765 (7th Cir.

1993) (same); United States v. Pierce, No. 90-1455, 1990 WL 201394, at *4 (6th Cir. Dec. 13,




                                                17
1990) (same); United States v. Maroun, 739 F. Supp. 684, 689–91 (D. Mass. 1990) (same).

Finally, Boulas’ concern that any person who unwittingly deposits a check in excess of $10,000

while receiving cash back in an amount less than $10,000 would be subject to criminal

prosecution is unfounded. Section 5324(a)(3) unambiguously states that a person can only be

convicted if the Government proves that he or she intended to evade the CTR filing

requirements, and this “scienter requirement ameliorates any vagueness concerns.” United

States v. Nieves-Castano, 480 F.3d 597, 603–04 (1st Cir. 2007) (citing Hill v. Colorado, 530

U.S. 703, 732 (2000)).

       Thus, because Section 5324(a)(3) both gave fair notice to Boulas and adequately guards

against arbitrary and discriminatory enforcement, Boulas’ motion to dismiss Count Twenty-Two

is denied.

IV.    CONCLUSION

       For the foregoing reasons, Boulas’ motion to dismiss [ECF No. 56] is DENIED.

       SO ORDERED.

December 19, 2018                                          /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                               18
